Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 13, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  155638                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  In re R. E. McLAUGHLIN, Minor.                                   SC: 155638                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 332170
                                                                   Oakland CC Family Division:
                                                                   2015-833596-NA

  _______________________________________/

         By order of July 5, 2018, the application for leave to appeal the March 21, 2017
  judgment of the Court of Appeals was held in abeyance pending the decision in In re
  Ferranti, Minor (Docket Nos. 157907-8). On order of the Court, the case having been
  decided on June 12, 2019, 504 Mich ___ (2019), the application is again considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 13, 2019
           p0911
                                                                              Clerk